 1                                                                                            JS-6
 2
 3
 4
 5
 6
 7
 8                                UNITED STATES DISTRICT COURT
 9                               CENTRAL DISTRICT OF CALIFORNIA
10
11   MANUEL SOTELO MURILLO and                        CV 19-1328 PA (JEMx)
     MANUEL RENTERIA,
12                                                    JUDGMENT
                   Plaintiffs,
13
            v.
14
     HOMEBRIDGE FINANCIAL
15   SERVICES, INC.
16                 Defendant.
17
18
19          Pursuant to the Court’s July 8, 2019 Minute Order granting the Motion to Dismiss
20   filed by defendant Homebridge Financial Services, Inc. (“Defendant”), which dismissed the
21   claims asserted by plaintiffs Manuel Sotelo Murillo and Manuel Renteria (“Plaintiffs”)
22   without leave to amend,
23          IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that Defendant shall
24   have judgment in its favor against Plaintiffs.
25          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that Plaintiffs’ claims
26   are dismissed with prejudice.
27   //
28   //
 1          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that Plaintiffs take
 2   nothing and that Defendant shall have its costs of suit.
 3          IT IS SO ORDERED.
 4
 5   DATED: July 8, 2019                                 _________________________________
                                                                    Percy Anderson
 6                                                         UNITED STATES DISTRICT JUDGE
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                   -2-
